Citation Nr: 0200176	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  97-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the claim 
should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970 and from January 1971 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that, in an unappealed August 1982 decision, 
the RO denied the veteran's claim for service connection for 
an adjustment disorder and delayed stress syndrome.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  Thereafter, in 
November 1988, the veteran submitted a new claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and, in its February 1989 letter, the RO 
advised him of the need to submit new and material evidence 
to reopen his previously denied claim.  The veteran did not 
respond to the RO's letter.

The RO's August 1982 determination is also final, and may not 
be reopened without the submission of new and material 
evidence.  The current appeal comes before the Board from an 
RO rating decision of December 1996 that again denied the 
claim of entitlement to service connection for PTSD.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim, and then denied it in December 1996.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for PTSD, is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108.


FINDINGS OF FACT

1. An unappealed August 1982 rating decision denied service 
connection for an adjustment disorder and delayed stress 
disorder.

2. The evidence added to the record since the August 1982 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for PTSD, and is so significant as to warrant 
consideration of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the August 1982 rating decision is 
new and material; the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a), 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the requirement 
of a well-grounded claim and redefined the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in support of their claims.  The new law also 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(regulations implementing VCAA).

The change in the law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA when the current claim 
was filed, VA's duties have been adequately fulfilled during 
the pendency of the claim.  In the Supplemental Statement of 
the Case issued to the veteran by the RO in September 2001, 
the statutory and regulatory changes effected by the VCAA 
were fully set out.  

The Board further observes that the VCAA specifically 
provides that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
previously denied, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified as amended at 
38 U.S.C.A. § 5103A(f)).  Clearly, therefore, to whatever 
extent the new legislation has changed the approach to 
developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

New and Material Evidence to Reopen the Claim

The RO, in a decision dated August 1982, denied the veteran's 
claim of entitlement to service connection for an adjustment 
disorder and delayed stress disorder.  The RO found at the 
time that there was no definite diagnosis of PTSD.  The 
veteran did not appeal that decision, and it became final.

The evidence of record at the time of the August 1982 RO 
decision that denied service connection for PTSD included the 
veteran's service medical records.  When he was examined for 
induction into service in May 1968, a psychiatric abnormality 
was not noted, and the veteran was found qualified for active 
service.  The veteran's service medical records are silent 
with regard to complaints of, or treatment for, a psychiatric 
disorder.  When he was examined for separation from service 
in March 1970, he denied having frequent trouble sleeping, 
depression, or excessive worry, and a psychiatric abnormality 
was not reported when he was examined that day.  Further, a 
psychiatric abnormality was not found when the veteran was 
examined for enlistment in January 1971 or when he was 
examined for separation from service in April 1972.

Post-service, the evidence shows that VA hospitalized the 
veteran from January to February 1974.  According to the 
hospital summary, he had a one-year history of heroin and 
alcohol addictions and a two-year history of glue sniffing 
addiction.  It was noted that the veteran was hospitalized 
for three months in 1973 at Brooklyn State Hospital for 
treatment of glue sniffing.  Discharge diagnoses included 
heroin and glue sniffing addictions, mild alcohol use, and 
moderately severe anxiety neurosis that improved.

According to private hospital records, dated from February to 
March 1974, the veteran was admitted to Brooklyn State 
Hospital from Kings County Hospital after he threatened to 
kill his mother with a knife.  He was noted to be a chronic 
glue sniffer since his discharge from service two years 
earlier, was hospitalized for six weeks by VA, and had again 
sniffed glue.  The veteran had a similar violent outburst 
when intoxicated with glue and had a previous hospitalization 
at Brooklyn State Hospital.  A March 1974 record entry 
indicates that the veteran was discharged from Brooklyn State 
Hospital in the spring of 1973.  The final diagnosis, based 
upon history, interview, and symptomatology was 
schizophrenia, paranoid type, and drug dependence.

VA hospitalized the veteran again, from March to May 1974, 
for treatment of glue sniffing and heroin addiction and 
alcohol use were also noted.  According to the hospital 
summary, he was initially brought to King's County Hospital 
for a brief stay, transferred to Brooklyn State Hospital for 
one and one half weeks and then transferred to the VA 
hospital.  Discharge diagnoses included heroin addiction for 
one year, glue sniffing addiction for two years, glue 
sniffing detoxification, neuropsychiatric hospitalization for 
three months in 1973, glue sniffing addiction, Brooklyn State 
Hospital, neuropsychiatric hospitalization, 1974, at King's 
County hospital, for two weeks for glue sniffing addiction, 
neuropsychiatric hospitalization in 1974 in the psychiatric 
ward for two weeks at Brooklyn State Hospital and anxiety 
neurosis, moderately severe.  

The veteran underwent a VA examination in August 1982.  
According to the examination report, the veteran had a long 
history of alcohol abuse and had the "DTs"(delirium 
tremens) twitch.  He was depressed, had some suicidal 
ideation and reported overdosing in the past.  The veteran 
had psychiatric hospitalizations due to his depression and 
alcohol abuse.  He was questioned about his stress in 
service, seemed to be "rather vague" and, according to the 
examination report, felt "that we should get that 
information from Washington".  The veteran was irritable and 
most resentful of his war experience and had occasional 
nightmares related to combat experiences in service.  He had 
visual hallucinations during the DTs, after he stopped 
drinking, but did not elaborate.  The clinical impression was 
adjustment disorder with depression and alcohol addiction.  
The VA examiner commented that "in the present evaluation 
and based on the records and previous diagnoses rendered by 
the psychiatrist, it does not appear to me that this patient 
is suffering from delayed stress reaction."

As noted above, the August 1982 rating decision was final 
based upon the evidence then of record.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the August 1982 decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that, under the 
regulation, new evidence could be material if that evidence 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, supra, at 1363.

The RO received the veteran's application to reopen his claim 
in May 1996.  The evidence associated with the file since the 
August 1982 rating action that declined to grant service 
connection for PTSD includes VA medical records and a VA 
examination report, dated from 1996 to 1997, which reflect 
diagnoses of PTSD; service personnel records; and the 
veteran's written statements.

The veteran's service personnel records document that his 
military occupational specialty was field wireman and that he 
served in the Republic of Vietnam from March 1969 to March 
1970 and from August 1971 to April 1972.  It was noted that 
he served during the TET 1969 Counteroffensive and other 
campaigns, and that his awards and decorations included the 
National Defense Service Medical, Vietnam Service Medal, 
Vietnam Campaign Medal, and Army Commendation Medal. 

In an August 1996 statement, evidently in response to the 
RO's June 1996 request for the specifics of his stressful 
events in service, the veteran complained of sleep 
difficulty, flashbacks, and problems with loud noises.  He 
stated that there was a lot of bombing in Phu Bai, where he 
was stationed in Vietnam, that caused him to be scared and 
fearful.  He described his inability to hold a job or 
communicate with other people and said that he was socially 
isolated and too dangerous to be around.

A May 1996 VA outpatient medical record indicates that the 
veteran complained of stress associated with the difficulty 
adjusting to life's realties that caused him to experience 
nightmares and insomnia.  

Added to the file were records from the Vet Center, dated 
from June to September 1996.  They reflect that the veteran 
was sober for more than eleven years, was actively involved 
in Alcoholics Anonymous, and complained of sleep disturbances 
and rage.  When initially seen in June 1996, a counselor 
diagnosed alcoholism, anger, and depression.  

A July 1996 VA examination report reflects the veteran's 
complaints of frequent nightmares and difficulty holding a 
job.  According to the examination report, the veteran served 
in Vietnam for twelve months on his first tour and did a 
second tour from 1971 to 1972.  He served with the 101st 
Airborne Division and saw lots of incoming fire  and lots of 
casualties.  The veteran had difficulty adjusting to civilian 
life after discharge, including difficulty dealing with 
people; he started drinking and fought with police officers.  
The veteran complained of sleep difficulty, nightmares about 
once per week that were about violence in which he was 
killed, and flashbacks approximately once per week that were 
caused by sirens and helicopters.  He had an exaggerated 
startle response and extreme difficulty dealing with people 
and preferred social isolation.  The veteran had difficulty 
concentrating and said his anger and rage were worsening.  He 
thought about killing people but would not do it, and had 
suicidal thoughts.  He was in a PTSD outpatient program.  The 
Axis I diagnosis was PTSD, moderate; with alcohol dependence, 
in full remission.  

An August 1996 record from the Vet Center describes 
delusional thinking, anger, and self esteem issues.

VA mental hygiene clinic (MHC) records, dated in September 
and October 1996, include diagnoses of PTSD and 
schizoaffective disorder.  According to an October 1996 
record entry, the veteran reported hearing voices of 
Vietnamese enemy soldiers talking to him in a derogatory 
fashion that occurred once or twice per week.  He had 
nightmares of Vietnam and felt that someone was controlling 
what he thought or did.  

In an October 1996 letter, the RO requested that the veteran 
provide more specific information regarding his stressful 
events in service, and sent him a PTSD worksheet to complete.

In his April 1997 substantive appeal, the veteran reported 
that he saw a fellow soldier named John Smith killed, 
experienced mortar fire at Fire Base Apollo in Phu Bai, and, 
when he was with the Americal Division, evidently viewed the 
bodies of several men killed in action that were medivaced to 
camp.  He identified them as John Crump, Joe Sorenson, Jake 
Thomas, and Larry Brown, and listed their approximate dates 
of death.

In a May 1997 letter to the veteran, the RO requested that he 
provide the specifics of his stressful events in service, 
including the dates, places, and other identifying 
information regarding others who were involved.  In reply, 
the veteran requested a hearing at the RO.  When it was 
scheduled, the veteran failed to report for the hearing.

In summary, the evidence received since the August 1982 
decision consists of VA medical records and reports and the 
veteran's written statements regarding his PTSD that are new 
and do bear directly on the question of whether this evidence 
provides a more complete picture of the veteran's disability 
and its origin and, thus, do bear directly and substantially 
upon the specific matter under consideration.  The Board 
concludes that, under the liberal approach suggested by 
judicial precedent and the VCAA, this evidence is so 
significant as to warrant consideration of the merits of the 
claim on appeal.  See Hodge, supra.  Thus, this evidence is 
new and material so as to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2001); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2001); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

During the pendency of this appeal, certain provisions of 38 
C.F.R. § 3.304(f) were amended to comply with the Cohen 
decision.  For purposes of entitlement to service connection 
for post-traumatic stress disorder in this case, the 
regulation is largely unchanged, except that, prior to March 
7, 1997, the regulation required that the medical evidence 
establish "a clear diagnosis of the condition."  The Board 
finds that the changes to the cited regulation do not affect 
the ultimate disposition of this appeal; if anything, the 
amended regulation establishes a somewhat lesser burden.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran has contended that he has PTSD as a result of 
active military service that included two tours of duty in 
Southeast Asia during the Vietnam Era.  He reported that he 
served with the 101st Airborne Division, and the Americal 
Division at Fire Base Apollo in Phu Bai.  His service 
personnel records indicate that he was a field wireman in 
service and participated in the TET 1969 Counteroffensive.  
He reported that he saw a soldier named John Smith killed, 
sustained mortar and rocket fire, and viewed the bodies of 
several men killed in action, identified as John Crump, Joe 
Sorenson, Jake Thomas and Larry Brown.  Although the RO has 
made several attempts to elicit sufficient information from 
the veteran so as to secure pertinent verifying records, and 
has made contacts with service department, no evidence to 
corroborate the claimed stressors has been generated.

A review of the file reveals that the veteran has been 
diagnosed with PTSD (according to a VA July 1996 examination 
report) and on VA outpatient mental hygiene records dated in 
September and October 1996.  

In his written statements, the veteran asserted that he was 
exposed to mortar and rocket fire when he was assigned to the 
Americal Division, 101st Airborne Division, as a field 
wireman.  He indicated seeing John Smith killed and the 
bodies of four comrades killed in action that were medivaced 
to camp, identified as John Crump, Joe Sorenson, Jake Thomas 
and Larry Brown.  On the veteran's substantive appeal on 
which he provided these names, it was noted that John Crump, 
Jose Sorenson and Jake Thomas were "not on wall".  Also 
noted (evidently by the RO) were "Larry D. Brown, 3/69", 
"Larry A. Brown, 11/69", "John C. Smith, 6/23/69" and 
"John G. Smith, 8/15/69, J. Smith, Jr., 1/8/70, J. Lewis 
(Smith?), 4/15/69, J. Marshall (Smith?), 2/4/10 (2/4/70?)."  

The RO has not referred this claim for verification of the 
stressful incidents, related by the veteran, to the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR) (formerly the Environmental Support Group).  
Accordingly, the Board finds that the RO should forward to 
the USASCRUR comprehensive and detailed information regarding 
the stressful events claimed to have been experienced by the 
veteran during service from March 1969 to April 1972. 
Although the veteran has provided some information regarding 
his claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  As noted, service connection for PTSD 
requires the following: (1) medical evidence diagnosing the 
condition in according with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F. R. § 3.304(f) (2001). 
See Cohen v. Brown, 19 Vet. App. 128 (1997).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in its Zarycki decision.  In Zarycki, the 
Court had held that, in addition to demonstrating the 
existence of one or more stressors, the facts must also 
establish that any such stressful event was sufficient to 
give rise to PTSD.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on that 
point in the absence of independent medical evidence.  The 
Court also held, in West, that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes where the examiners had 
relied, in pertinent part, upon events whose existence the 
Board had previously rejected.

Based upon the holdings in Zarycki and West, it appears that, 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudication 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless. Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service, the existence of which has been accepted by the 
adjudicators, the examination would be inadequate for rating 
purposes.  See Cohen, supra, 10 Vet. App. at 145 (holding 
that "[a]n opinion by a mental health professional based on 
a post- service examination of the veteran cannot be used to 
establish the occurrence of the stressor").

On the present record, there is medical evidence of a 
diagnosis of PTSD, and it has been linked to service (but not 
to verified stressors).  Moreover, the veteran's assertion as 
to stressors in service is sufficient to pursue his claim.  
As to that third requirement for service connection, i.e., 
credible supporting evidence that the claimed stressors 
actually occurred, there has not yet been an attempt to have 
the veteran's alleged stressors verified by the USASCRUR or 
other credible sources.

According to the service personnel records, in June 1969, the 
veteran was issued and authorized to wear the National 
Defense Service Medal for his participation in the TET 1969 
Counteroffensive.  In September 1970, the records show he was 
authorized to wear the Vietnam Service Medal for 
participation in campaigns in Vietnam during the summer and 
fall of 1969.  In January 1971, the records indicate that he 
was authorized to wear the Vietnam Campaign Medal for 
participation in campaigns in Vietnam during the winter and 
spring of 1970.  In December 1971, the records show that he 
was authorized to wear the Army Commendation Medal with two 
overseas bars for his participation in unnamed campaigns.  
The records in the file thus far do not, however, document 
that the veteran engaged in combat with the enemy, or 
otherwise establish the occurrence of the veteran's claimed 
stressors.

It is thus essential that the RO, with any information 
provided by the veteran, seek verification of the veteran's 
stressors by referring this matter to USASCRUR.  If 
indicated, i.e., in the event that the USASCRUR response, or 
other information received by the RO, documents one or more 
verified stressors, the RO should then reschedule a VA 
psychiatric examination to confirm or reject the PTSD 
diagnosis in light of such stressor evidence.

As noted above, there has been a significant change in the 
law during the pendency of this appeal, upon enactment of the 
Veterans Claims Assistance Act of 2000.  Because of the 
enhanced duties placed upon VA by that new statute, the Board 
believes that further efforts should be undertaken to attempt 
to complete the record and readjudicate the issue of service 
connection for PTSD.

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of such treatment have not been associated with the 
claims file.  Specifically, in this regard, only VA 
outpatient records, dated from May 1996 to November 1997, are 
in the file, but it does not appear that the RO requested all 
current pertinent medical records from the VA medical center 
in Phoenix, Arizona.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992). The records also reflect that the veteran was treated 
at the Brooklyn State Hospital in the spring of 1973, but 
only records dated in 1974 were obtained from that hospital.  
The RO should again seek such records from this facility, as 
well as any pertinent VA and non-VA medical records 
identified by the veteran.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.  The veteran is hereby 
referred to 38 C.F.R. §§ 3.158, 3.655, under which his 
failure to cooperate could result in adverse action on his 
claim.

As noted above, if none of the veteran's claimed stressors 
can be verified or corroborated, there would be no need for a 
medical examination to confirm the diagnosis, and etiology, 
of PTSD.  If, however, one or more stressors is established 
to the satisfaction of the RO, the Board believes that a 
comprehensive examination would be required in order to fully 
support service connection.  This is important because the 
record contains a number of psychiatric diagnoses which 
predate the diagnosis of PTSD, e.g., alcoholism, glue-
sniffing addiction, anxiety neurosis, paranoid schizophrenia, 
depression, schizoaffective disorder, and self esteem issues.  
It does not appear that any physician has assessed the 
diagnostic picture and diagnosed PTSD with a thorough 
awareness and consideration of the veteran's history in that 
regard.

Moreover, the RO and the Board are not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Thus, it is important 
that a qualified medical examiner explain the etiology and 
interrelationship, if any, between the claimed PTSD and any 
other psychiatric diagnoses of record.

Finally, the veteran has not reported that he received Social 
Security disability benefits, but, if he did, the court has 
held that, where VA has notice that the appellant is 
receiving disability benefits from SSA, and the records from 
the agency may be relevant, there is a duty to acquire a copy 
of the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996). Further, the court recently 
concluded, in the case of Tetro v. Gober, 14 Vet. App. 110 
(2000), that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
determine whether he is receiving 
Social Security Administration (SSA) 
disability benefits.  If so, the RO 
should contact the SSA and request 
copies of all medical records that were 
considered in the veteran's claim for 
disability benefits (and subsequent 
disability determination evaluations) 
as well as a copy of the administrative 
decision.  All records obtained should 
be associated with the claims file.

2. The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
PTSD claim since 1997.  When the 
requested information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.  In any 
event, the RO should request medical 
records regarding the veteran's 
treatment in the spring of 1973 from 
the Brooklyn State Hospital in New 
York.  All requests for records and 
responses received should be associated 
with the claims file.


3. The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
stressful events that he has alleged 
occurred in service actually did occur.  
The veteran should be allowed a 
reasonable amount of time to submit the 
necessary evidence or to provide the 
necessary release forms for any private 
medical records so that the RO may 
assist him in obtaining the records.  
The RO should also attempt to obtain 
all VA treatment records, if any, that 
pertain to a psychiatric disorder that 
are not already in the claims file.

4. The RO also should review the file and 
prepare a summary of the veteran's 
claimed stressors including the  
alleged death of his comrade John 
Smith, exposure to rocket and mortar 
fire at Fire Base Apollo in Phu Bai, 
and the deaths of soldiers killed in 
action and identified as John Crump, 
Joe Sorenson, Jake Thomas, and Larry 
Brown.  The summary and all associated 
documents, to include the veteran's DD 
Form 214 and service personnel records 
(DA 201) and his stressor statement 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150- 3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged inservice 
stressors, including unit histories.

5. Thereafter, if, and only if, the RO 
determines that there are one or more 
valid in-service stressors established 
by the record, the RO should schedule 
the veteran for a VA psychiatric 
examination to authoritatively 
establish whether the veteran has PTSD 
which is attributable to in-service 
stressor(s).  Because of the 
conflicting diagnoses in the medical 
history, it is critical that any 
examiner review the veteran's claims 
file, to include this Remand, so that 
an informed medical judgment can be 
made.  The examiner should be requested 
to clarify whether a diagnosis of PTSD, 
or another psychiatric disorder if any, 
conforms to the DSM-IV criteria for 
that disorder and, if present, whether 
it is as likely as not related to the 
veteran's verified stressors in 
service.  The examiner is requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., a 
likelihood of 50% or more) that any 
currently-diagnosed mental disorder is 
a result of service.  The rationale for 
this opinion should address the 
significance of the various other 
psychiatric diagnoses previously 
assigned to the veteran.

6. Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



